Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 7-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau (US PG Pub 2015/0246824), in view of Mayo (US PG Pub 2017/0007949), in view of Wilson (US PG Pub 2008/0164223).
With respect to claims 1, 7, and 13, Boudreau teaches water filtration in a jug with a spout (Figs. 10-12) and in an embodiment a saucer filter housing assembly 300 with disk 302, resilient (dynamic) seal 304 to form a fluid seal to separate filtered from unfiltered water, a cylindrical container where the disc 302 has approximately the same diameter as the inner liner, resilient seal forming a compress fit with the liner ([0070] a seal coupled to the filter housing, to maintain contact with a wall of a water container, and restrict water from passing between the seal and the wall of the water container, the cylindrical liner allowing for the resilient seal to maintain contact between the dynamic seal and the wall of the water container when the water filter system is in a top position near a top of the water container, when the water filter system is in an intermediate position near a center of the water container, and when the water filter system is in a bottom position near a bottom of the water container), handle 307, and filter cartridge 306 with filter media), grated cylindrical housing 322, apertures 308 on a topside and apertures 320 on the underside ([0070-0071], a top plate and a bottom plate, wherein the top plate and the bottom plate each are water-permeable), housing 322 defining a cavity (Figs. 10-12, a cavity defined by the top plate and the bottom plate), the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071], a filter coupling extending upward from the top plate of the filter housing, coupled to the filter housing along a perimeter of the filter housing), and a housing width and a housing height, wherein the housing width is at least two times the housing height (see Figs. 10-12). 
Boudreau fails to teach the filter media extending through the bottom plate of the filter housing. 
Mayo teaches a replaceable water filter cartridge (abstract), upper housing or like 104, lower housing or cup (bottom plate) and a filter or pod 100 ([0045-0049]), and in an embodiment, cup 300 with an open bottom portion, with the body “shorter” than the filter such that the bottom surface of the filter extends past the body ([0089], filter media within the cavity of the filter housing extending through the bottom plate of the filter housing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filter housing allowing for the filter media to extend beyond the housing to allow the housing to accommodate differing thicknesses of filtration media ([0080]), and to provide a housing that allows for the replacement of media without requiring the cartridge to be entirely replaced when the media is degraded ([0006-0008]).
Boudreau also fails to teach the filter coupling configured to attach to a float. Wilson teaches filtering using a filter platform not rigidly affixed to the a container and using buoyancy to move the filter allowing for reducing the volume of the container (abstract), a buoyant filter platform with filter cartridges that extend from the bottom of the platform ([0006]), and upward projections 104 which may provide buoyancy (a float), tip resistance, signaling means to indicate that water filtration is nearly complete, or a location to couple to a filter platform, and although multiple projections are illustrated, a single upward projection may be used ([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilson’s buoyant projections or float into the combination Boudreau and Mayo in order to allowing for reducing the volume of the container (abstract).
With respect to claims 2, 9 and 19, the water filter system of claim 1 is taught above.  Wilson teaches projections provide buoyancy as discussed above. Wilson further teaches in an embodiment, buoyancy can be increased by pumping air or other suitable material into buoyancy tanks ([0028], the float, wherein the float has at least one air chamber within the float). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air chamber as or in addition to the projections to provide increased buoyancy. 
With respect to claim 3, the water filter system of claim 1 is taught above. Boudreau and Mayo each teach the top plate and the bottom plate each have at least one hole extending therethrough as discussed above. 
With respect to claims 4, 11, and 20, the water filter system of claim 1 is taught above. Boudreau teaches the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071]), Wilson teaches a float, as discussed above such that the filter coupling is threaded and attaches to the float by coupling with a threaded portion of the float. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple Wilson’s float to the filter assembly by a threaded connection, as threaded connections are known in the art as illustrated by at least Boudreau. 
With respect to claims 5 and 12, the water filter system of claim 1 is taught above. Boudreau teaches the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071]), Wilson teaches a float, as discussed above, Boudreau teaches the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071]), and in embodiments attachment schemes such as friction fit, snap fit, press fit etc. the filter coupling having a lip configured to snap on to the float ([0055-0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a snap fit as snap connections are known in the art as illustrated by at least Boudreau. 
With respect to claims 8 and 18, the water filter of claim 7 is taught above.  Boudreau teaches resilient (dynamic) seal 304 to form a fluid seal to separate filtered from unfiltered water, a cylindrical a seal coupled to the filter housing, to maintain contact with a wall of a water container, and restrict water from passing between the seal and the wall of the water container, the cylindrical liner allowing for the resilient seal to maintain contact between the dynamic seal and the wall of the water container when the water filter system is in a top position near a top of the water container, when the water filter system is in an intermediate position near a center of the water container, and when the water filter system is in a bottom position near a bottom of the water container).  
With respect to claim 14, the water filter of claim 13 is taught above. Mayo teaches cup 300 with an open bottom portion, with the body “shorter” than the filter such that the bottom surface of the filter extends past the body ([0089], the filter housing further having a bottom plate and the water filter further comprising a cavity defined by the top plate and the bottom plate, wherein the filter media extends through the bottom plate of the filter housing), as discussed above. 
With respect to claim 16, the water filter of claim 14 is taught above. Wilson teaches downward projections act as an initial support structure to hold the weight of the filter assembly and liquid above it, until enough liquid passes beneath the filter platform that it begins to float ([0006], a spacer).
With respect to claim 17, the water filter of claim 16 is taught above. Boudreau teaches the water container has a spout opening adjacent the bottom of the water container and the filter media extends below a top edge of the spout opening when the bottom plate of the filter housing is at the minimum distance from the bottom of the water container (Fig. 10). 
Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau (US PG Pub 2015/0246824), in view of Mayo (US PG Pub 2017/0007949), in view of Wilson (US PG Pub 2008/0164223), in view of Shotey (US PG Pub 2017/0065914).
With respect to claims 5 and 12, the water filter system of claim 1 is taught above. Boudreau teaches the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071]), Wilson teaches a float, as discussed above, Boudreau teaches the filter cartridge may be attached to the underside of the disc and removably inserted by a quarter turn thread for easy replacement ([0070-0071]), and in embodiments attachment schemes such as friction fit, snap fit, press fit etc. the filter coupling having a lip configured to snap on to the float ([0055-0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a snap fit as snap connections are known in the art as illustrated by at least Boudreau. Alternatively, Shotey teaches a floatable water filter, and snap fit connections ([0065]), and engaging the filter with a mounting lip and rim ([0045, 0058, 0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a snap fit as snap connections are known in the art as illustrated by Shotey.
With respect to claim 16, the water filter of claim 14 is taught above. Wilson teaches downward projections act as an initial support structure to hold the weight of the filter assembly and liquid above it, until enough liquid passes beneath the filter platform that it begins to float ([0006], a spacer). Alternatively, Shotey teaches a floatable water filter, and a spacer, to establish a gap between the floatable filter and the bottom of the container ([0053] a spacer adjacent a bottom of a water container configured to maintain a minimum distance between the bottom of the water container and the bottom plate of the filter housing.
Claims 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau (US PG Pub 2015/0246824), in view of Mayo (US PG Pub 2017/0007949), in view of Wilson (US PG Pub 2008/0164223), in view of Hengsberger (US PG Pub 2006/0163148).
With respect to claims 6, 10, and 15, claims 1, 7 and 13 are taught above. The taught combination fails to teach the float has an opening and the filter coupling covers the opening and restricts water access to the inside of the float when the filter housing is attached to the float. Hengsperger teaches a filter and housing with media, the filter housing with chambers filled with air (abstract), and that before the upper reservoir is assemble the air chambers are filled with air; when the reservoir is attached the water has nowhere to go and is therefor pressurized due to the head pressure created by the weight of the water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hengsberger’s air chamber and trapping of the air in order to use the head pressure to provide constant uniform flow through the filter ([0041-0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanou (US PG Pub 2004/0060873), Zou (US 11,027,228), and Bergendal (US PG Pub 2014/0083924) all teach wide shallow filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777